August 14, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                           ALAN PETRIE, Appellant

NO. 14-13-00123-CV                          V.

  UDR TEXAS PROPERTIES, L.P. D/B/A THE GALLERY APARTMENTS,
 UNITED DOMINION REALTY TRUST, INC., ASR OF DELAWARE, L.L.C.
         AND UDR WESTERN RESIDENTIAL, INC., Appellees
               ________________________________

       This cause, an appeal from the judgment in favor of appellees, UDR Texas
Properties, L.P. d/b/a The Gallery Apartments, United Dominion Realty Trust,
Inc., ASR of Delaware, L.L.C., and UDR Western Residential, Inc., signed January
16, 2013, was heard on the transcript of the record. We have inspected the record
and find error in the judgment. We therefore order the judgment of the court below
REVERSED and REMAND the cause for proceedings in accordance with the
court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellees, UDR Texas Properties, L.P. d/b/a The Gallery Apartments, United
Dominion Realty Trust, Inc., ASR of Delaware, L.L.C., and UDR Western
Residential, Inc.

      We further order this decision certified below for observance.